CONTACT: MEDIA: Janet Ko (905) 267-4226 janet.ko@mdsinc.com INVESTORS: Kim Lee (905) 267-4230 kim.lee@mdsinc.com For Immediate Release: MDS Announces Strategic Repositioning Company Signs Agreement to Sell MDS Analytical Technologies to Danaher Corporation; Plans Substantial Return of Sale Proceeds to Shareholders; Announces Intent to Sell MDS Pharma Services TORONTO, Canada, September 2, 2009 – MDS Inc. (TSX: MDS; NYSE: MDZ), a leading provider of products and services to the global life sciences markets, today announced that it has entered into an agreement to sell its MDS Analytical Technologies business, a leading global supplier of drug discovery and life sciences research tools, to Danaher Corporation (NYSE: DHR) for $650 million in cash, and that it currently intends to return approximately $400 million to $450 million of the sale proceeds to its shareholders.The completion of the sale is subject to shareholder and regulatory approval, and other closing conditions. The Company also announced that it intends to sell its MDS Pharma Services business, a leading provider of innovative drug discovery and early-stage development solutions for pharmaceutical and biotechnology companies.Upon completion of these transactions, the Company would be focused solely on its MDS Nordion business, which is a leading provider of medical isotopes for molecular and diagnostic imaging, radiotherapeutics and sterilization technologies. These decisions follow a comprehensive strategic review by a Special Committee of independent Directors working with Management and financial and legal advisors.The MDS Inc. Board of Directors believes the actions announced today are in the best interests of the Company and its shareholders, and unanimously recommends that shareholders vote in favor of the sale of MDS Analytical Technologies. “The Board and Executive Management Team believe the proposed path forward provides the greatest opportunity to unlock the value of MDS businesses in the near-term and enables a substantial return of proceeds from the sale of the MDS Analytical Technologies business to shareholders,” said James S. A. MacDonald, Chairman of MDS Inc.’s Board of Directors. Goldman, Sachs & Co. has provided an opinion to the Board of Directors of MDS Inc. to the effect that the consideration to be paid to the Company for the MDS Analytical Technologies business pursuant to the Sale Agreement is fair, from a financial point of view, to the Company.In addition, Blair Franklin Capital Partners Inc. has provided an opinion that the consideration being received by the Company pursuant to the sale of the MDS Analytical Technologies business is fair, from a financial point of view, to the Company’s shareholders. “The economic downturn and the prolonged shutdown of Atomic Energy of Canada Ltd.’s (AECL) National Research Universal (NRU) reactor have created significant challenges for our businesses that contributed to this course of action,” said Stephen P. DeFalco, President and Chief Executive Officer of MDS Inc.“During this process, our MDS Pharma Services and MDS Analytical Technologies businesses will remain focused on delivering exceptional service to customers.MDS Nordion will remain focused on innovation and on building its market leadership in the provision of medical isotopes for molecular and diagnostic imaging, radiotherapeutics and sterilization technologies.” MDS Analytical Technologies Under the terms of the agreement, Danaher will acquire the MDS Analytical Technologies business, which includes approximately 1,100 employees operating in 10 countries.Under a separate arrangement, Danaher has agreed to purchase the portion of the Applied Biosystems/MDS Analytical Technologies mass spectrometry joint-venture partnership held by Life Technologies Corporation.Completion of each transaction is conditioned on the concurrent closing of the other transaction. When completed, these transactions will create a fully integrated, industry-leading, global mass-spectrometry business.In combination with MDS Analytical Technologies’ Drug Discovery and Bioresearch product lines, this newly integrated business will serve customers with an award-winning product line. MDS is committed to working with Danaher, a strong company with a track record of successful acquisitions, to achieve a smooth and timely transition for customers and employees. To approve the sale of MDS Analytical Technologies, a Special Meeting of Shareholders is expected to be held in October 2009.The sale must be approved by two-thirds of the votes cast at the meeting. MDS anticipates that a management proxy circular for the shareholder meeting will be mailed to shareholders later this month and will be available at www.sedar.com, www.sec.gov/edgar.shtml and www.mdsinc.com.The transaction is expected to close in the fourth calendar quarter of 2009. Proceeds from the Sale Upon completion of the sale of the MDS Analytical Technologies business, MDS currently intends to return approximately $400 million to $450 million of the sale proceeds to shareholders by way of a share buyback through a Substantial Issuer Bid. The Company currently intends to initiate a Substantial Issuer Bid within 30 days following completion of the sale of its MDS Analytical Technologies business. MDS also expects to use a portion of the proceeds, together with existing cash on hand, to retire all outstanding senior unsecured notes, pay transaction and restructuring costs and fund ongoing operations of the remaining business. MDS Pharma Services MDS also announced that it is actively seeking a buyer for its MDS Pharma Services business, which is focused on Early Stage operations (Discovery through Phase IIa).MDS Pharma Services is a leader in molecular screening and profiling, has strength in bioequivalence and bioanalysis studies, and has one of the largest Phase I bed capacities in the industry. A sale of the MDS Pharma Services business is expected to provide opportunities to build market leadership and to position the business to better serve global customers in an increasingly competitive contract research market.As previously announced on June 1, 2009, MDS continues to seek a buyer for its Central Labs business. Subsequent to the completion of a sale of the MDS Pharma Services business, the Company anticipates it would distribute a portion of the sale proceeds to shareholders.There can be no assurance that MDS will complete a transaction involving MDS Pharma Services.If MDS determines that there is not an acceptable transaction for MDS Pharma Services, it intends to retain and invest in building the business. MDS Nordion As a stand-alone business, MDS Nordion will continue to focus on building its core strengths and leadership position in providing medical isotopes for molecular imaging, radiotherapeutics and sterilization technologies.
